                                          Case 5:17-cv-06457-LHK Document 112 Filed 06/01/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     COREPHOTONICS, LTD.,                               Case No. 17-CV-06457-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING MOTION TO LIFT
                                                                                            STAY
                                  14              v.
                                                                                            Re: Dkt. No. 107
                                  15     APPLE, INC.,
                                  16                    Defendant.

                                  17

                                  18          On November 6, 2017, Plaintiff Corephotonics, Ltd. (“Corephotonics”) sued Defendant

                                  19   Apple, Inc. (“Apple”) in the instant action for infringement of four patents. ECF No. 1 (“the 2017

                                  20   action” or “the instant action”).

                                  21          On April 30, 2018, Corephotonics sued Apple for infringement of two patents, one of

                                  22   which was included in the earlier suit. Corephotonics, Ltd. v. Apple, Inc., Case No. 18-cv-2555-

                                  23   LHK, ECF No. 1 (N.D. Cal. April 30, 2018) (“the 2018 action”).

                                  24          On August 14, 2019, Corephotonics sued Apple for infringement of ten patents.

                                  25   Corephotonics, Ltd. v. Apple, Inc., Case No. 19-cv-4809-LHK, ECF No. 1 (N.D. Cal. Aug. 14,

                                  26   2019) (“the 2019 action”).

                                  27          The parties acknowledge that the patents asserted in all three actions are related, and as a

                                  28                                                    1
                                       Case No. 17-CV-06457-LHK
                                       ORDER DENYING MOTION TO LIFT STAY
                                          Case 5:17-cv-06457-LHK Document 112 Filed 06/01/20 Page 2 of 4




                                   1   result, the Court related and consolidated the 2018 action with the instant action on May 22, 2018.

                                   2   ECF No. 61. On October 7, 2019, the Court related the 2019 action to the instant action. ECF No.

                                   3   104.

                                   4            Additionally, on December 14, 2018, the Court stayed the instant action after the Patent

                                   5   Trial and Appeal Board (“PTAB”) instituted inter partes review (“IPR”) on Plaintiffs’ asserted

                                   6   claims. ECF No. 100. On February 6, 2020, the Court also stayed proceedings in the 2019 action.

                                   7   Corephotonics, Ltd. v. Apple, Inc., Case No. 19-cv-4809-LHK, ECF No. 27 (N.D. Cal. Feb. 6,

                                   8   2020).

                                   9            On May 6, 2020, the parties filed a joint case management statement in the 2019 action.

                                  10   Id., ECF No. 28 (“JCMS”). In the JCMS, Apple noted that on April 6, 2020, the PTAB issued a

                                  11   Final Written Decision for the remaining IPR proceeding that challenged the patents at issue in the

                                  12   instant action. See id. at 3, 5-6. Furthermore, as Apple explained, most of the claims in the instant
Northern District of California
 United States District Court




                                  13   action and the 2018 action “are subject to Federal Circuit appeals and possible further PTAB

                                  14   proceedings” such that allowing any of the three actions to proceed “would result in . . . having

                                  15   discovery, claim construction, summary judgment, and trial conducted in piecemeal fashion,

                                  16   separate and apart from related claims and patents.” Id. at 7.

                                  17            As a result, on May 7, 2020, the Court issued an order continuing the stays in the instant

                                  18   action, the 2018 action, and the 2019 action. Id., ECF No. 29. The Court concluded that

                                  19   “proceedings with the [2019 action] [would] risk inconsistent results with the IPR and Federal

                                  20   Circuit proceedings, especially because all three actions involve overlapping products and

                                  21   significant common discovery.” Id. at 2-3.

                                  22            Nonetheless, on May 8, 2020, Plaintiff filed a motion to lift the stay in the instant action.

                                  23   ECF No. 107 (“Mot.”). On May 22, 2020, Defendant filed an opposition, ECF No. 109 (“Opp.”),

                                  24   and on May 29, 2020, Plaintiff filed a reply. For the reasons discussed below, the Court DENIES

                                  25   Plaintiff’s motion to lift the stay.

                                  26            “The standard for determining whether an existing stay should remain in place is the same

                                  27   as the standard for determining whether a Court should impose a stay in the first place.” Oyster

                                  28                                                       2
                                       Case No. 17-CV-06457-LHK
                                       ORDER DENYING MOTION TO LIFT STAY
                                          Case 5:17-cv-06457-LHK Document 112 Filed 06/01/20 Page 3 of 4




                                   1   Optics, LLC v. Ciena Corp., 2019 WL 4729468, at *2 (N.D. Cal. Sept. 23, 2019). The power to

                                   2   stay proceedings in a case is a matter within the Court’s discretion. See Good v. Prudential Ins.

                                   3   Co. of Am., 5 F. Supp. 2d 804, 806 (N.D. Cal. 1998) (citing Landis v. Am. Water Works & Elec.

                                   4   Co., 299 U.S. 248, 254-55 (1936)). “Courts have inherent power to manage their dockets and stay

                                   5   proceedings, including the authority to order a stay pending conclusion of a PTO reexamination.”

                                   6   Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015) (quoting Ethicon,

                                   7   Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988)). Courts have recognized “a liberal policy

                                   8   in favor of granting motions to stay proceedings pending the outcome of USPTO reexamination or

                                   9   reissuance proceedings.” Id. (citation omitted).

                                  10          As the Court previously concluded in its May 7, 2020 order continuing the stays in the

                                  11   instant action, the 2018 action, and the 2019 action, proceeding with any of the actions would

                                  12   “risk inconsistent results with the IPR and Federal Circuit proceedings, especially because all three
Northern District of California
 United States District Court




                                  13   actions involve overlapping products and significant common discovery.” Corephotonics, Ltd. v.

                                  14   Apple, Inc., Case No. 19-cv-4809-LHK, ECF No. 29 at 2-3 (N.D. Cal. May 7, 2020).

                                  15          Plaintiff nonetheless argues that lifting the stay in the instant action would increase judicial

                                  16   efficiency. Mot. at 8. However, as Plaintiff concedes, even apart from the overlapping products

                                  17   and significant common discovery between the instant action and the 2018 and 2019 actions

                                  18   (which are the subject of IPR proceedings and possibly Federal Circuit appeals), one of the patents

                                  19   at issue in the instant action is still pending before the Federal Circuit. See Reply at 4 (“[O]f these

                                  20   two patents [at issue in the instant action], only one (the ’712 patent) is the subject of an appeal.”).

                                  21   As a result, proceeding with the instant action would risk inconsistent results with the Federal

                                  22   Circuit and therefore weighs strongly against lifting the stay.

                                  23          Plaintiff’s next argument is that the stay has “severely hindered Corephotonics’ ability to

                                  24   further monetize its patents.” Mot. at 11. However, “courts have consistently found that a patent

                                  25   licensor cannot be prejudiced by a stay because monetary damages provide adequate redress for

                                  26   infringement.” PersonalWeb Techs., LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1029 (N.D. Cal.

                                  27   2014) (quotation marks omitted). As a result, this argument also does not persuade the Court to

                                  28                                                      3
                                       Case No. 17-CV-06457-LHK
                                       ORDER DENYING MOTION TO LIFT STAY
                                          Case 5:17-cv-06457-LHK Document 112 Filed 06/01/20 Page 4 of 4




                                   1   lift the stay.

                                   2           Finally, Plaintiff argues that the current stage of the litigation favors lifting the stay. Mot.

                                   3   at 12. However, the Court concluded the exact opposite in its prior order staying the case pending

                                   4   inter partes review. See ECF No. 100 at 2 (“Here, the parties have not filed dispositive motions or

                                   5   initiated expert discovery and the Court has not held a claim construction hearing, all of which

                                   6   demonstrate that the case is still in its beginning stages.”). Indeed, Plaintiff concedes that

                                   7   discovery remains outstanding and that the Court has not yet ruled on claim construction. Mot. at

                                   8   12. Accordingly, the current stage of the litigation does not favor lifting the stay.

                                   9           Therefore, the Court, in its discretion, concludes that continuing the stay of proceedings in

                                  10   the instant action is warranted, and therefore, DENIES Plaintiff’s motion to lift the stay. The stay

                                  11   shall remain in effect until the Court orders otherwise.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 1, 2020

                                  14                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                       4
                                       Case No. 17-CV-06457-LHK
                                       ORDER DENYING MOTION TO LIFT STAY
